         Case 1:19-cv-00247-APM Document 54 Filed 06/01/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 MONTE SILVER, et al.,

        Plaintiffs,

 v.                                               Civil Action No.: 1:19-cv-00247-APM

 INTERNAL REVENUE SERVICE, et al.,

        Defendants.


         MOTION FOR LEAVE TO FILE REPLY IN FURTHER SUPPORT OF
          PERMITTING THE RO AMICI CURIAE TO FILE AMICUS BRIEF

       The RO Amici Curiae request leave to file the attached reply in further support of the Court

permitting them to file an amicus curiae memorandum in support of the Motion for Summary

Judgment [Dkt. No. 47] filed by Plaintiffs. As discussed in the attached reply, the Government’s

opposition to the RO Amici Curiae filing an amicus curiae memorandum exaggerates the law

guiding the Court’s decisions, adopts an overly narrow view of the RO Amici Curiae’s position,

and overall is unduly dismissive of the opinions that the RO Amici Curiae wish to offer in the

proposed amicus curiae memorandum. Particularly egregious is the Government’s reference to

the RO Amici Curiae’s position as “patently political.” Because the Government’s opposition was

not so fully stated in its communications, the RO Amici Curiae request an opportunity to respond.

       After conferring in good faith, counsel for the RO Amici Curiae was informed that the

Government does not consent to the relief requested herein.


Dated: June 1, 2020                          Respectfully Submitted,
                                             REPUBLICANS OVERSEAS, INC.,
                                             REPUBLICANS OVERSEAS ALBANIA,
                                             ASSOCIATION REPUBLICANS OVERSEAS
                                             FRANCE, REPUBLICANS OVERSEAS
                                             HELLENIC REPUBLIC, REPUBLICANS
          Case 1:19-cv-00247-APM Document 54 Filed 06/01/20 Page 2 of 2



                                             OVERSEAS ISRAEL, A.R., REPUBLICANS
                                             OVERSEAS NORTH MACEDONIA,
                                             REPUBLICANS OVERSEAS SWEDEN,
                                             REPUBLICANS OVERSEAS SWITZERLAND,
                                             and REPUBLICANS OVERSEAS UK,
                                             By Counsel

                                             /s/ J. William Eshelman
                                             J. William Eshelman (D.C. Bar No. 141317)
                                             CLARK HILL PLC
                                             1001 Pennsylvania Avenue, NW
                                             Suite 1300 South
                                             Washington, DC 20004
                                             Telephone: (202) 552-2374
                                             Facsimile: (202) 572-8692
                                             weshelman@clarkhill.com

                                             /s/ Alexander R. Green
                                             Alexander R. Green (D.C. Bar No. 1017781)
                                             CLARK HILL PLC
                                             1001 Pennsylvania Avenue, NW
                                             Suite 1300 South
                                             Washington, DC 20004
                                             Telephone: (202) 552-2373
                                             Facsimile: (202) 640-6691
                                             agreen@clarkhill.com

                                             Counsel for Amici Curiae, Republicans Overseas,
                                             Inc., and several of its foreign-registered chapters



                                   CERTIFICATE OF SERVICE

       I hereby certify that on the 1st day of June, 2020, a copy of the foregoing document was

filed via the CM/ECF system, which will send out a notification of filing thereof to all counsel of

record in this matter.

                                             /s/ Alexander R. Green
                                             Alexander R. Green (D.C. Bar No. 1017781)
                                             CLARK HILL PLC




                                                2
